Citation Nr: 9923331	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to exposure to herbicide agents and 
chemical solvents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.  

This matter arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim for 
service connection for peripheral neuropathy, claimed as 
secondary to exposure to herbicide agents and chemical 
solvents.  The veteran filed a timely appeal, and the case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  


FINDING OF FACT

There is medical evidence of a nexus between the veteran's 
peripheral neuropathy and claimed exposure to herbicide 
agents and chemical solvents in service.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy, 
claimed as secondary to exposure to herbicide agents and 
chemical solvents is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit v. Brown, 5 Vet. App. at 93.  

The veteran has claimed entitlement to service connection for 
peripheral neuropathy, claimed as secondary to exposure to 
herbicide agents and chemical solvents.  The record shows 
that he served in the Air Force as a jet engine mechanic, and 
was exposed to chemical solvents including trichloroethylene, 
PS-661, and hydraulic oil.  He also claims to have been 
exposed to Agent Orange while serving in Vietnam.  

In November 1997, the veteran underwent a VA rating 
examination.  The examiner concluded with a diagnosis of 
peripheral neuropathy secondary to chemical exposure in 
service.  Hence, the veteran has submitted a well grounded 
claim.


ORDER

The claim for service connection for peripheral neuropathy, 
claimed as secondary to exposure to herbicide agents and 
chemical solvents is well grounded.  To this extent, the 
appeal is allowed.


REMAND

In November 1997, the veteran underwent a VA rating 
examination.  The examiner concluded with a diagnosis of 
peripheral neuropathy secondary to chemical exposure.  
However, she failed to state the basis for her opinion that 
the veteran's diagnosed peripheral neuropathy was caused 
secondary to chemical exposure.  In April 1999, the Board 
requested an opinion by a neurologist from the Veterans 
Health Administration (VHA) as to whether it was at least as 
likely as not that the veteran's peripheral neuropathy was 
caused by exposure to herbicide agents or by chemical 
solvents.  

In his report of May 1999, the VHA examiner offered an 
opinion with respect to the relationship between herbicide 
agents and the solvent trichloroethylene and peripheral 
neuropathy, but stated that he was unable to obtain any data 
with respect to chemicals PS-661 and H-5606.  The VHA 
examiner was therefore unable to offer any opinion with 
respect to any potential relationship between PS-661 and H-
5606 and the veteran's peripheral neuropathy.  

In any event, in light of the diagnosis contained in the 
report of the November 1997 rating examination that the 
veteran's diagnosed peripheral neuropathy was caused 
secondary to chemical exposure, it is the opinion of the 
Board that the veteran's claims file should be referred to 
that examiner for additional review.  The examiner should be 
requested to provide a basis supported by a complete 
rationale for her November 1997 diagnosis that the veteran's 
peripheral neuropathy was caused by exposure to chemicals.  
Following this, the RO should adjudicate the veteran's claim 
on the basis of all the evidence, including the report of the 
VHA examiner and the report of the VA rating examiner.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
available clinical treatment records 
pertaining to the veteran's peripheral 
neuropathy, dated since the time of the 
last request for such records.  

2.  Upon completion of the above 
development, the veteran's claims file 
should be referred to the appropriate VA 
medical examiner for review, preferably 
the examiner who conducted the November 
1997 rating examination.  The examiner is 
requested to offer a basis for her 
diagnosis contained in the November 1997 
rating examination report that the 
veteran had peripheral neuropathy 
secondary to chemical exposure.  The 
examiner is also requested to indicate if 
the chemical exposure she was referring 
to in the November 1997 examination 
report had occurred during the veteran's 
active service or some other time period.  
The examiner should include a complete 
rationale for all opinions expressed.  

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for peripheral neuropathy, 
claimed as secondary to exposure to 
herbicide agents and chemical solvents, 
taking into account all relevant 
evidence.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered with his current 
appeal.  No action is required of the veteran until he is 
notified.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



